Order entered February 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01557-CV

                                 RICHARD MYERS, Appellant

                                                 V.

                        HALL COLUMBUS LENDER, LLC, Appellee

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. 11-04295

                                             ORDER
       The clerk’s record in this case is overdue. By postcard dated December 17, 2012 we

notified the district clerk that the clerk’s record was overdue. We directed the district clerk to

file the clerk’s record within thirty days. To date, the clerk’s record has not been filed.

       Accordingly, this Court ORDERS the Dallas County District Clerk to file the clerk’s

record within TEN DAYS of the date of this order. We DIRECT the Clerk to send copies of this

order, by electronic tranmission, to the following persons:

       Gary Fitzsimmons
       Dallas County District Clerk



                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE